Seawell, J.
delivered the opinion of the Court.
The present is a contest between the parties with respect to the rights of entry of a vacant piece of land. The whole matter of dispute arises in the locating their respective entries. From the case stated, it appears that the evidence was fairly and fully submitted to the Jury, and they have found in favor of the caveator. The case was entirely of matter of fact, properly determinable by a Jury, and this Court perceives no reason why the verdict should be set aside,